So AND NH BW NO

NO NO NO WN WN NY HN WN KN KH KY RR Re Re Re eS Re eR
DN HNN BPW NY KY TD OO WNI DB NH BW NO KF CO

 

STEPHEN T. FAIRCHILD

WA Bar No. 41214; sfairchild@ftc.gov
RICHARD MCKEWEN

WA Bar No. 45041; rmckewen@ftc.gov
FEDERAL TRADE COMMISSION

915 Second Avenue, Suite 2896

Seattle, WA 98174

Tel.: (206) 220-6350; Fax: (206) 220-6366

ROBERT J. QUIGLEY, Local Counsel
CA Bar No. 302879; rquigley@ftc.gov
FEDERAL TRADE COMMISSION
10990 Wilshire Boulevard, Suite 400

Los Angeles, CA 90024

Tel.: (310) 824-4300; Fax: (310) 824-4380

Attorneys for Plaintiff

 

FEDERAL TRADE COMMISSION,
Plaintiff,
V.

AMERICAN FINANCIAL SUPPORT
SERVICES INC., et al.,

Defendants.

 

 

 

ase 8:19-cv-02109-JVS-ADS Document 77 Filed 11/27/19 Pagelof2 Page ID#:34

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Civ. No. 8:19-cv-02109-JVS (ADSx)

Assigned to Hon. James V. Selna
Courtroom 10C

STIPULATION TO EXTEND
TIME FOR JAY SINGH,
AMERICAN FINANCIAL
SUPPORT SERVICES INC., AND
US FINANCIAL FREEDOM
CENTER, INC. TO RESPOND TO
INITIAL COMPLAINT BY NOT
MORE THAN 30 DAYS (L.R. 8-3)

Complaint served: Nov. 6, 2019
Current response date: Nov. 27, 2019
New response date: Dec. 27, 2019

O09

 
Case 8:19-cv-02109-JVS-ADS Document 77 Filed 11/27/19 Page 2of2 Page ID #:3410

Oo DOAN HD NH HK WO NO

NO po ND HO NH NY HD HN NN KR KR HK KF KF RF KF FEF Se
on DH HN Hh WwW YY KY CO ODO WAN KH NA BP W NH KH CO

 

Plaintiff, the Federal Trade Commission (“FTC”), and Defendants Jay
Singh, American Financial Support Services Inc., and US Financial Freedom
Center, Inc. (the “Singh Defendants”) (the FTC and the Singh Defendants

collectively as the “Parties”), by and through their respective attorneys of record,

hereby stipulate as follows:

STIPULATION

1. Plaintiff FTC agrees to grant the Singh Defendants a 30-day extension
of time, up to and until December 27, 2019, to file responses to the Complaint.

2. Should the Singh Defendants file responsive pleading(s) other than
answer(s) to the Complaint, the Parties agree to the following briefing schedule:

Deadline for FTC’s Opposition: January 17, 2020

Deadline for Singh Defendants’ Reply: January 27, 2020

Motion Hearing Date: February 10, 2020

IT IS SO STIPULATED.

Dated: November 27, 2019

Dated: November 27, 2019

STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NO MORE THAN 30 DAYS

fr D @N 1

FEDERAL TRADE COMMISSION

  
 

By:_ Z, : T Eel é~
Stephen T. Fairchild
Richard McKewen

Counsel for the FTC

WILLIAM R. MITCHELL, INC.

By: lhc Wis —

William R. Mitchell

Counsel for Defendants Jay Singh,
American Financial Support Services Inc.,
and US Financial Freedom Center, Inc.

 
